DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 6-8, and 11-15 are current in the application.  Claims 1-3, 6-8, and 11-15 are currently under examination. Claims 4-5 and 9-10 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the term “generatrix” refers to.  
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “generatrix” in claim 1 appears to be used by the claim to mean “orientation,” or “oriented” while the accepted meaning is “a point, line or surface whose 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedek et al (US 2013/0287626 A1, hereinafter Benedek’626) in view of Lobach (US 2006/0263275 A1).
Regarding claim 1, Benedek’626 teaches a reactor comprising: a side wall having a cylindrical shape along an axis of revolution (Ox) and two end walls, the side wall and the end walls delimiting an internal reaction space (several embodiments teach this; e.g. Fig. 3 specifically recites that the reactor is cylindrical; para. 0040, 0080-0084, 0100-0106; Fig. 15 parts 40, 42, para. 0091-0095; Fig. 17 parts 40, 70, para. 0097; Fig. 27 para. 0122-0125), a gas inlet port and a gas outlet port (Fig. 3 para. 0040 and 0080-0084; Fig. 15 parts 41 [air flow in and out of the reactor], para. 0091-0095; Fig. 17 parts 70 and fan, para. 0097; Fig. 27 parts 105 and 116, para. 0122-0125), and a source of ultraviolet radiation in the internal reaction space (Fig. 3 parts 50 para. . 0040, 0080-0084, 0100-0106; Figs. 15-16 part 50, para. 0091-0095; Fig. 17 parts 50, para. 0097; Fig. 27 part 110 para. 0122-0125), wherein the source of ultraviolet radiation emits ultraviolet radiation in the far ultraviolet having a spectral range from 160 nm to 180 nm (e.g. 180 nm, para. 0111), and the gas inlet port comprises a part formed by a cylindrical duct having a generatrix tangent to a cross section of the side wall (i.e. that the UV light bulbs are oriented perpendicularly to the atmosphere flow through the structure see e.g. para. 0114 Figs. 20-22 parts 110).  
Benedek’626 teaches that the input rate or ratio of light power to atmosphere is between 0.5 watts/cfm to 10 watts/cfm (para. 0115), but does not explicitly teach that the power of the ultraviolet source has a variable power (in particular, 10 W to 500 W).  
In the same field of endeavor (hard UV treatment of air in enclosed spaces, e.g. 180 mm wavelength, para. 0038, 0042) Lobach teaches varying the electrical power fed to the UV source/lamp.  (para. 0058)  Lobach teaches that this controls the temperature and amount of ozone in the chamber containing the UV source/lamp. (para. 0058-0059)  It would have been obvious, to one of ordinary skill In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05.II.B. 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the reactor of Benedek’626 by varying the electrical power fed to the UV source/lamp, as taught by Lobach, as that this controls the temperature and amount of ozone in the chamber containing the UV source/lamp. (para. 0058-0059)  
Furthermore, Lobach also teaches that short wave UV radiation between 180-230 nm contributes to ozonogenesis (para. 0038) and that high ozone yield is achieved by blocking light between 230 nm and 280 nm while simultaneously transmitting light below 230 nm, e.g. between 180 nm and 230 nm (para. 0042).  Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify Benedek’036 by using wavelengths between 180 nm and 230 nm, as this creates a higher ozone yield (Lobach para. 0042) to more effectively oxidize the ethylene (Benedek’036 para. 0084)
Regarding claim 2, Benedek’626 teaches the reactor according to Claim 1, in which the side wall has a right cylindrical shape.  (Fig. 3 para. 0040, 0080-0084, 0100-0106; Fig. 15 parts 40, 42, para. 0091-0095; Fig. 17 parts 40, 70, para. 0097; Fig. 27 para. 0122-0125) 
Regarding claim 6, Benedek’626 teaches the reactor according to Claim 1 comprising n sources of ultraviolet radiation positioned along the axis of revolution (Ox) of the reactor, n being an integer greater than or equal to 2. (Fig. 17, 4 UV lamps parts 50, para. 0097, 0114).  
Regarding claim 7, the Examiner is reading Benedek’626 Fig. 3 as comprising m sources of ultraviolet radiation in a plane (0, y, z) orthogonal to the axis of revolution (Ox), m being an integer greater than or equal to 2 (i.e. that in Fig. 3, the container 32 with two UV light sources 50 inside is a 
Regarding claim 8, Benedek’626 teaches a unit comprising the reactor and a storage room (para. 0027, 0032, 0035 0080 Fig. 2 part 32 container 32 e.g. truck trailer), the storage room being fluidically connected to the gas inlet port and to the gas outlet port of the reactor.  (Figs. 2 and 3 part 32 para. 0080)
Regarding claim 11, Benedek’626 teaches a process for photochemical treatment of a gaseous atmosphere of a closed chamber comprising ethylene, said process comprising at least one cycle comprising the following steps: a) drawing off the gaseous atmosphere from the closed chamber (i.e. drawing air/atmosphere into an independent system, para. 0094; para. 0100 Figs. 2-3 drawing atmosphere 33 into air cleaning unit 40), b) treating the gaseous atmosphere to obtain a treated gaseous atmosphere (para. 008-0110), c) introducing the treated gaseous atmosphere into the closed chamber (para. 0102-103 Fig. 3) , wherein the treatment step b) is a step of photochemical degradation of the ethylene carried out by a source of ultraviolet radiation emitting radiation in the far ultraviolet (e.g. 180 nm, para. 0111) and that the UV power/air flow rate is between 0.5 watts/cfm to 10 watts/cfm (para. 0115).
Benedek’626 does not explicitly recite that of the having a variable power, in particular from 10 W to 500 W. (sec. 2.3, sec. 3.3)  
In the same field of endeavor (hard UV treatment of air in enclosed spaces, e.g. 180 mm wavelength, para. 0038, 0042) Lobach teaches varying the electrical power fed to the UV source/lamp.  (para. 0058)  Lobach teaches that this controls the temperature and amount of ozone in the chamber containing the UV source/lamp. (para. 0058-0059)  It would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Lobach to use power between e.g. 10 W to 500 W, as the electrical power fed to the UV lamp is a result-effective variable controlling temperature and In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) and MPEP 2144.05.II.B. 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to  modify the method of Benedek’626 by varying the electrical power fed to the UV source/lamp, as taught by Lobach, as that this controls the temperature and amount of ozone in the chamber containing the UV source/lamp. (para. 0058-0059)  
Furthermore, Lobach also teaches that short wave UV radiation between 180-230 nm contributes to ozonogenesis (para. 0038) and that high ozone yield is achieved by blocking light between 230 nm and 280 nm while simultaneously transmitting light below 230 nm, e.g. between 180 nm and 230 nm (para. 0042).  Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify Benedek’036 by using wavelengths between 180 nm and 230 nm, as this creates a higher ozone yield (Lobach para. 0042) to more effectively oxidize the ethylene (Benedek’036 para. 0084)
Regarding claim 12, Benedek’626 teaches a process in which the concentration of ethylene in the treated gaseous atmosphere is less than 5 ppm.  (e.g. less than 1 ppm, para. 0014-0015)  
Regarding claim 13, the combination of Benedek6236 and Lobach is applied to the process according to Claim 11 implemented by the reactor as defined according to Claim 1.  (see above)
Regarding claim 14, the atmosphere in the storage container comprises ethylene (para. 0023, 0025-0026, 0083) i.e. that the process of drawing off atmosphere from the storage container will necessarily incorporate step a1) of introducing the gaseous atmosphere comprising ethylene into the reactor via the gas inlet port.  Benedek’626 also teaches between steps b) and c), a step b1) of extracting the treated gaseous atmosphere via the gas outlet port.  (para. 0091)
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedek’626 and Lobach as applied to claims 1, and further in view of Kaiser et al (US 2002/0096648 A1).
Regarding claim 3, Benedek’626 and Lobach are applied as above.
Neither Benedek’036 nor Lobach explicitly teach the reactor in which the distance along a transverse axis of the reactor, referred to as a gap, between the source of ultraviolet radiation and the side wall is from 1 mm to 499 mm.
In the same field of endeavor (UV irradiation apparatus for treatment of fluids) Kaiser et al teaches annular-gap UV reactors with a gap spacing of e.g. varying from 0.5 to 4 mm (Figs. 7 and 7a para. 0067) or varying from 0.7 to 4 mm (Figs. 8 and 8a para. 0068) or varying from 0.7 to 4 mm (Figs. 9 and 9a para. 0069) or duct depths of from 1 to 100 mm (para. 0032), which fall within the claimed range of 1 mm to 499 mm.  A specific example which is within the claimed range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Kaiser et al teaches that these annular–gap reactors with varying gap widths generate Dean vortices which cause better cross-mixing in the reactor (para. 0025, 0038). 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the apparatus of Benedek’626 and Lobach by using an annular-gap UV reactor with a gap spacing that varies to form ducts of e.g. 4 mm depth, or duct depths of from 1 to 100 mm, as taught by Kaiser et al, as these annular–gap reactors with varying gap widths generate Dean vortices which cause better cross-mixing in the reactor (para. 0025, 0038).   
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benedek’626 and Lobach as applied to claims 11-13, and further in view of Kartheuser et al (US 2004/0040832 A1).
Regarding claim 15, Benedek’626 and Lobach are applied as above.
Neither Benedek’626 nor Lobach explicitly teach the process according to Claim 14 in which the residence time in the internal reaction space of the reactor is from 0.05 s to 60 s.
In the same field of endeavor (photochemical breakdown of ethylene, para. 0020, 0053) Kartheuser et al teaches a reactor with a mean residence time of 0.62 sec (para. 0160) or 0.18 sec (para. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.I. 
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the method of Benedek’626 and Lobach by using a residence time of 0.62 sec (para. 0160) or 0.18 sec (para. 0155) or 0.6 sec (para. 0145) or 0.22 sec (para. 0142), as taught by Kartheuser et al, as a sufficiently long residence time allows complete mineralization of the contaminant. (para. 0147).

Response to Arguments
Applicant's arguments filed June 5, 2020 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 112. Applicant argues on page 6 of the Remarks that “generatrix” is a known term in geometry. However, the accepted definition of “generatrix” is “a point, line or surface whose motion generates a line, surface, or solid,” and it is unclear which part of the cylindrical duct acts as the “generatrix.”  Therefore, the rejection under 35 U.S.C. 112 is maintained. 
Applicant’s arguments, see Remarks pages, filed June 5, 2020, with respect to the rejection(s) of wit claim(s) 1-3, 6-8, and 11-15 under 35 U.S.C. 102 and 103 over Pathak May’07, etc. as not explicitly teaching a wavelength of 180 nm or less have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benedek’036 and Lobach, etc. as set forth above.
Conclusion
Claims 1-3, 6-8, and 11-15 are rejected. Claims 4-5 and 9-10 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100054989 A1 (breaking down ethylene with ozone generated by UV light); US 20140060095 A1 (ethylene decomposition with UV light); US 2017/0042170 A1 (ethylene decomposition with UVC light); US 2019/0063763 A1 (ethylene decomposition with UV light); US 2003/0155228 A1 (residence time of contaminated air within photoreactor determines whether oxidation reactions of contaminants are completed; i.e. time span that the contaminated air is exposed to the UV light and/or ozone determines completeness of oxidation reaction).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794